Citation Nr: 0105072	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-24 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a temporary total evaluation for hospital 
treatment in excess of 21 days for a service connected 
condition from September 2, 1997 to November 3, 1997.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 1998, from the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that an appeal of the RO's December 1999 
denial of total disability due to individual unemployability 
was rendered moot by a December 2000 rating decision, which 
granted total disability due to individual unemployability.

The Board notes that the veteran's August 2000 statement in 
support of claim, which clarified an issue on appeal, also 
contains a statement that could be construed as a claim for 
an increased rating for PTSD.  This matter is referred to the 
RO for further development.


REMAND

The veteran contends that he is entitled to temporary total 
disability benefits for a period of hospitalization from 
September 2, 1997 to November 3, 1997.  

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case in order to schedule a 
hearing before a Member of the Board of Veterans Appeals at 
the RO.  The veteran initially indicated that he did not 
desire a Travel Board hearing in his substantive appeal of 
this issue filed in November 1999.  A second FORM 9 form 
filed in January 2000 had all the boxes checked with 
conflicting information regarding a hearing request, with the 
veteran having check off "yes" and "no" simultaneously to 
the question as to whether he wished a hearing before a 
member of the Board.  In May 2000 a hearing was held before a 
hearing officer at the RO concerning this issue.

A third FORM 9 form was filed in July 2000, which now 
requested a Travel Board hearing, but was blank regarding 
what appellate issue this request concerned.  Following the 
RO's August 2000 written request for issue clarification 
concerning this FORM 9 form, the veteran submitted a 
statement, clarifying the issue to be the appeal presently 
before the Board.  The veteran neither withdrew his hearing 
request nor indicated that the May 2000 RO hearing was meant 
to take the place of a Travel Board hearing. 

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Board Member at 
the RO.  All correspondences pertaining 
to this matter should be associated with 
the claims folder.  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  Any additional development or notice to the veteran 
and his representative pursuant to the provisions of the VCAA 
should be accomplished.  If any development is incomplete, 
appropriate corrective action is to be implemented.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to accord the veteran due 
process of law.  No action is required of the veteran until 
he receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




